DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 11, 2022, has been entered.
Response to Amendment
	This Office action is in response to the amendment filed August 11, 2022.  Claims 1, 20, and 34 are amended.  Claim 19 is canceled.  Claims 37 and 38 are added.  Claims 29-31, 33, and 36 remain withdrawn.  Claims 1, 3, 5, 7-9, 12, 14, 16, 20, 24-27, 34, 35, 37, and 38 are pending and addressed below.
Response to Arguments
	Applicant’s amendments to claims 1, 20, and 34 and the cancellation of claim 19 has overcome the previously presented rejections under 35 U.S.C. 112(b).
	Applicant’s amendments to claims 1 and 34 have overcome the previously presented rejection under 35 U.S.C. 112(a).
Applicant's arguments directed at the prior art of record filed August 11, 2022, have been fully considered but they are not persuasive. 
Applicant first argues the device of Patel occludes the tissue and “prevents proper healing.” Remarks 7. Applicant argues such teaching “teaches away and completely contradicts the claimed repair device.” Id 8. However, Applicant’s arguments hinge on the fact that Patel does not teach a tissue attachment element designed for securing the tissue “only from one end as is presently pending in claim 1.” Id. This language is not present in claim 1, and therefore not considered for patentability in the claim. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “securing the tissue only from one end”) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, Examiner has slightly altered the interpretation of Patel to best address the claim language in light of Applicant’s arguments, specifically narrowing the citation of the tissue attachment element from element 100 to element 105. Applicant further argues the tissue attachment element is configured “not to sandwich the torn tissue by securing the tissue attachment head to the torn tissue from one side of the torn tissue” as required by new claim 38. As outlined below, new claim 38 is subject to a rejection under 35 U.S.C. 112(b), and the prior art rejection is addressed in the body of the rejection below.
Applicant next argues the “side walls” and “base” in Patel “actually describes a clip-applicator,” and the clip-applicator may be considered “similar” to the claimed claim unit, but is “completely different in both its structure and intended use.” Id. However, Applicant is seeking an overly narrow read of the claim language. Claim 1 recites “a base configured to act as a positioning platform.” Examiner maintains the base of the clip-applicator in Patel acts as a positioning platform for the tissue attachment unit, and because the tissue is placed on the tissue attachment unit, it also serves as a positioning platform for the tissue. Claim 1 further recites “side walls configured to secure the torn tissue in place and determine the attachment area.” Examiner identifies side walls in the clip-applicator, the side walls brackets the tissue attachment unit, thus defining the attachment area for the tissue attachment unit to be attached to the tissue (see annotated Fig. 19 in the body of the rejection). Applicant’s attempt to define “a clamp unit” as not encompassing a clip-applicator wherein two jaws are clamped together to apply a tissue attachment unit is not persuasive. A clamping clip-applicator such as taught in Patel is also “a clamp unit” under the broadest reasonable interpretation standard. Applicant argues that “a person skilled in the art would easily understand that in the claimed device the base and the side-walls are on the same “arm” of the claim unit. However, Applicant has not claimed any details in structure defining a difference between the clamp unit of Patel and the clamp unit claimed. Furthermore, no figures seem to confirm Applicant’s argument that one having ordinary skill in the art would recognize the base and the side walls are “on the same arm.” Figs. 1A, 1B, 3, 4, and 7A each show the base and the side walls of the claim unit, but appears to show the base having its own arm and each of the side walls having their own arm, for a total of three arms associated with the clamp unit features. There’s no indication of the elements all on a single arm. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the base and side walls all on a single arm of the clam unit) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s argues secondary reference Kortenblach fails to teach the parts allegedly missing from Patel. Id. However, Applicant provides no analysis of the combination of Patel in view of Kortenblach. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
In light of the response above and outlined in the rejection below, Examiner rejects claims 1, 3, 5, 8, 9, 14, 16, 20, 24, 25-27, 34, 35, 37, and 38 unpatentable over Patel in view of Kortenblach. Claims 7 and 12 are rejected as unpatentable over Patel in view of Kortenblach, and further in view of Yeung.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following language from newly added claim 38 is required: “the tissue attachment element is configured not to sandwich the torn tissue by securing the tissue attachment head to the torn tissue from one side of the torn tissue.”

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “mechanical element” in claim 25.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 38 recites “wherein the tissue attachment element is configured not to sandwich the torn tissue by securing the tissue attachment head to the torn tissue from one side of the torn tissue.” It is unclear at which point applicant intends for the tissue to not be sandwiched “by securing.” Under a first interpretation, “by securing” could be the step shown in Fig. 7A wherein the act of securing the tissue attachment element is being performed by sandwiching the tissue between the tissue attachment element and the clamp unit.  However, the sandwiching of the tissue between the tissue attachment element and the claim unit as show in Fig. 7A seems to suggest the Applicant did not intend the step of securing to be shown by Fig. 7A. Under a second interpretation, “by securing” could be the step shown in Fig. 7B wherein the tissue attachment element is secured to the tissue on one side, however, the claim language reads “by securing” which seems to suggest the active step of securing the tissue attachment member as shown in Fig. 7A, not the static already secured position shown in Fig. 7B.  It is unclear which interpretation of the claim language applicant intended.  For examination purposes, Examiner will interpret the claim to mean that the tissue attachment element remains on one side of the tissue, but that sandwiching may occur in conjunction with other elements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 8, 9, 14, 16, 20, 24, 25-27, 34, 35, 37, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al (“Patel” US 9220507) in view of Kortenbach et al. (“Kortenblach” US 20040193186).

    PNG
    media_image1.png
    279
    512
    media_image1.png
    Greyscale

It is noted that all claims are interpreted in light of the 112(b) rejections above.
	Regarding claims 1, 3, 5, 8, 9, 14, 16, 20, 24, 25-27, 34, 35, 37, and 38, Patel discloses a repair device for a torn tissue (ligature clips are commonly used in repairing torn tissue), comprising:
	(claim 1) a tissue attachment unit (100) comprising: (i) a tissue attachment element (110) comprising an attachment head configured for securing said repair device to said torn tissue (900);
	a clamp unit holding said tissue attachment unit, comprising the following separate elements: (i) a base configured to act as a position platform (see annotated Fig. 19 above); (ii) side walls configured to hold the tissue attachment element (see annotated Fig. 19 above); and
	a binder (105),
	wherein said tissue attachment unit is configured to remain on the torn tissue while said clamp unit is configured to be removed after attachment of the tissue attachment unit to the torn tissue (C11, L15-37);
	(claim 3) wherein said attachment head is further configured for connecting any two tissues (see Fig. 20A showing both connective tissue 960 and the blood vessel being clamped together);
	(claim 5) wherein said device is made of a biocompatible material (C1, L13-18);
	(claim 8) wherein said tissue is a torn tendon (as evidenced by Yeung et al. US 6530933 (C11, L10-34), repair devices such as that taught by Patel in view of Kortenblach are capable of being used in the repair of a torn tendon);
	(claim 9) wherein said attachment head comprises spikes (910, 912);
	(claim 14) wherein said attachment head comprises spikes (910, 912), said spikes are configured to be inserted into said torn tissue at a predefined angle, remove-therefrom if needed, and subsequently reinserted into said torn tissue (spikes 910, 912 have a smooth, sharp tooth-shape without barbs or hooks extending from the surface that would prohibit removal from tissue, and the spikes 910, 912 are at a fixed angle relative the remainder of the attachment head, allowing for a predefined or known angle of entry);
	(claim 16) wherein said spikes are extractable (spikes 910, 912 are capable of being extracted from tissue because they have smooth outer surfaces without barbs or hoods that would otherwise prohibit withdrawal);
	(claim 20) wherein an anchor is absent (no anchor, element 105 is considered a binder) and said attachment element is attached to any other device (see Fig. 21D showing the device attached to the applicator, which is another repair device used in the procedure);
	(claim 24) wherein said clamp unit is configured to define a tissue-attachment area at said torn tissue to which said attachment head binds/attaches (see Fig. 20A showing the clamp defining a tissue-attachment area, one simply would place the clamp unit over torn tissue for the clamp unit to define a tissue-attachment area at a torn tissue);
	(claim 25) wherein said side walls further comprise a mechanical element that assists in spreading the tissue for attaching said tissue attachment unit thereto (The limitation “mechanical element” is being interpreted as a means-plus-function limitation.  Application defined the term in [0053] as “hinge- or roller-like”.  Patel discloses an applicator that is attached in a pivot-like manner at a proximal end to close the tissue attachment around tissue, but is silent as to whether the mechanical element is a “hinge- or roller-like” element.  Therefore, the pivot-like attachment is a mechanical element of Patel that assists in spreading the tissue for attaching in a hinge-like manner and is considered to be a functionally equivalent structure.);
	(claim 26) further comprising any other component of use during surgery (examples of other components otherwise unclaimed include convex stepdown component 130, bosses 145 and 150, hinge 115); 
	(claim 27) further comprising at least one or more attachment heads (900 + 800);
	(claim 34) wherein the tissue attachment unit further comprises an elongation tail (215);
	(claim 35) wherein the tissue attachment unit sets the angle of the attachment head insertion into said tissue (the attachment head 900 is a part of the tissue attachment unit 100, forming a fixed relationship with the tissue attachment element 110, thus the attachment head angle is set based on the angle of the tissue attachment unit 100);
	(claim 37) wherein said binder is associated with said elongate tail (see Fig. 1A); and
	(claim 38) wherein the tissue attachment element is configured not to sandwich the torn tissue by securing the tissue attachment head to the torn tissue from one side of the torn tissue (See Figs. 20B-E showing the tissue attachment element 110 and head 900 only on one side of the tissue, thus not sandwiching the tissue itself. Any sandwiching effect is due to interactions between the tissue attachment element 110 and the binder 105.  Similarly, Applicant’s tissue attachment element creates a sandwiching effect in conjunction with the clamping unit and binder 105, as shown in Fig. 7, but does not sandwich the tissue itself.);
	but Patel fails to disclose (claim 1) a setter configured to hold the tissue attachment element and set an angle of its insertion into said tissue.
	However, Kortenbach discloses a similar repair device, the device comprising a clamp unit (13) holding a tissue attachment unit (160) comprising a setter configured to hold the tissue attachment element and set an angle of its insertion into said tissue (12).
	It would have been obvious to one having ordinary skill in the art at the time of applicant’s effective filing date to combine the setter taught by Kortenbach with the tissue repair device of Patel because the setter allows the clip applier to meet the substantial need for an endoscope compatible flexible clip applier that can transmit the force required to form a clip over the tissue (Kortenbach, [0006]).  The motivation for the modification would have been to provide a setter which is capable of being subjected to large tensile forces (Kortenbach, [0010]), capable of generating a relatively large clamping force (Kortenbach, [0011]), provide an increased mechanical advantage (Kortenbach, [0011]), and is torqueable (Kortenbach, [0015]).
	Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Kortenblach as applied to claim 1 above, and further in view of Yeung et al. (“Yeung” US 6530933).
	Regarding claims 7 and 12, Patel in view of Kortenblach discloses the repair device of claim 1, but not (claim 7) wherein said device comprises a drug releasing material; or (claim 12) wherein said attachment head is coated with drug releasing capabilities.
	However, Yeung discloses a similar repair device, wherein the repair device 13 comprises drug releasing substances (C18, L42-46).
	It would have been obvious to one having ordinary skill in the art at the time of applicant’s effective filing date to combine the drug releasing substances taught by Yeung with the repair device of Patel in view of Kortenblach because the repair device can be used to deliver drugs and medication directly to the targeted tissue as needed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WADE MILES whose telephone number is (571) 270-7777 and whose fax number is (571) 270-8777.  The examiner can normally be reached on Monday-Friday between the hours of 11:00 am and 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kelly Bekker, at (571) 272-2739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/WADE MILES/             Primary Examiner, Art Unit 3771